      Case 1:14-md-02542-VSB-SLC Document 1058
                                          1053 Filed 07/01/20
                                                     06/30/20 Page 1 of 2




                                                   D: +1 212 225 2912
                                                   rmukhi@cgsh.com




                                                   June 30, 2020

VIA CM/ECF                                                                            7/1/2020

Hon. Vernon S. Broderick, U.S.D.J.                                         The memorandum of law filed under seal at Document 1056
Thurgood Marshall United States Courthouse                                 shall remain viewable only to the selected parties.
40 Foley Square, Room 415
New York, NY 10007

         Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
         Request to File Rule 72 Appeal Brief Regarding Order on Rule 15 Motion Under Seal

Dear Judge Broderick:

                Defendant Keurig Green Mountain, Inc. (“Keurig”) requests that the Court seal
confidential information in Keurig’s Memorandum of Law in Support of Keurig’s Motion and
Objections to Magistrate Judge’s Order on Rule 15 Motion (“Appeal Brief”) pursuant to Rules
1.A and 5.B of Your Honor’s Individual Rules & Practices, standing order 19-mc-583, and
Section 6 of the Court’s ECF Rules and Instructions. We file with this letter the Appeal Brief
reflecting the proposed redactions. For the reasons explained below, Keurig seeks to limit
viewing on the ECF system to Keurig’s and TreeHouse’s counsel only, excluding counsel for all
other Plaintiffs.

               In the Appeal Brief, Keurig requests reversal, pursuant to Federal Rule of Civil
Procedure 72, of Magistrate Judge Cave’s Memorandum Opinion and Order, ECF 1027, denying
Keurig’s motion under Rule 15 to amend its answer to add the affirmative defense of release and
covenant not to sue based on a settlement that resolved prior litigation between Keurig and
Plaintiff Sturm Foods, Inc. (together with Plaintiffs TreeHouse Foods, Inc. and Bay Valley
Foods, LLC, collectively “TreeHouse”). The February 19, 2013 Settlement Agreement between
Keurig and TreeHouse in that prior litigation has been submitted to the Court, under seal, in
connection with the proceedings before Magistrate Judge Cave. See ECF 967-3 (Settlement
Agreement); ECF 972 (granting request to seal, inter alia, Settlement Agreement). Keurig
makes this sealing request pursuant to Paragraph 13 of the Settlement Agreement, which requires
that Keurig and TreeHouse maintain the confidentiality of, among other things, the terms of the
Agreement. 1 As indicated by the yellow highlighting on pages 2 and 19-22 of the sealed version

1
 Paragraph 13 permits the parties to disclose the fact of the settlement but not its terms and the related discussions
and communications, except as required by law or to enforce the terms of the undertaking.
     Case 1:14-md-02542-VSB-SLC Document 1058
                                         1053 Filed 07/01/20
                                                    06/30/20 Page 2 of 2
Hon. Vernon S. Broderick
June 30, 2020
of the filing, the Appeal Brief includes a description and direct quotes of relevant provisions of
the Settlement Agreement that, if not sealed, would reveal certain confidential terms of the
Agreement.

                Accordingly, pursuant to Paragraph 13 of the Settlement Agreement, Keurig
respectfully requests that the Court permit the filing of these limited portions of the Appeal Brief
under seal. The proposed sealing is narrowly tailored to protect these confidentiality interests,
and Keurig requests that this information remain sealed because it believes this material is the
subject of reasonable efforts to maintain confidentiality and its disclosure could cause
competitive or commercial injury to Keurig. See generally Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). Magistrate Judge Cave previously granted
Keurig’s requests to seal the same type of confidential information in Keurig’s briefs in support
of the motion to amend. See ECF 972 (sealing order for opening brief); ECF 1012 (sealing order
for reply brief).



                                              Respectfully submitted,

                                              /s/ Rahul Mukhi

                                              Rahul Mukhi


cc: All Counsel of Record (via ECF)




                                                 2
